Citation Nr: 1505708	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-18 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for glioblastoma multiforme for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Cynthia Harbin Holman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1992.  He died in September 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2010, VA denied entitlement to service connection for glioblastoma multiforme.  The Veteran disagreed with the decision and perfected an appeal of this issue.  Following the Veteran's death, the appellant was recognized as the substitute-claimant in the appeal.  See 5121A (West 2014).  As such, she bring the current claim without the restrictions imposed by 38 U.S.C.A. § 5121 (West 2014).  

In April 2013, VA denied entitlement to service connection for the cause of the Veteran's death.  The appellant disagreed with the decision and this issue is also for consideration.  

In October 2014, a travel board hearing was held before the undersigned Veterans Law Judge.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and the Virtual VA folders have been reviewed.  

The issue of entitlement to death pension has been raised by the record.  See Improved Pension Eligibility Verification Report received in April 2013.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed with glioblastoma multiforme in June 2009.  He died in September 2011; the death certificate lists the immediate cause of death as glioblastoma multiforme.

2.  At the time of his death, the Veteran was service-connected for lumbar degenerative joint disease, left lower extremity radiculopathy, right lower extremity radiculopathy, left shoulder subacromial bursitis, and patellofemoral syndrome of the right and left knees.  The combined evaluation was 90 percent.

3.  The Veteran did not participate in a "radiation-risk activity" as defined by regulation for purposes of presumptive service connection for diseases specific to radiation-exposed veterans.  

4.  The Veteran's DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, shows a total lifetime accumulated dose of 0.033 rem.  The appellant has not submitted a dose estimate from a credible source showing a material difference with the dose data derived from official military records.  

5.  The probative evidence of record is against finding that the Veteran's glioblastoma multiforme is related to active military service or events therein, to include radiation exposure; and the disorder was not manifest during service or to a compensable degree within one year following discharge from active duty.  
6.  Service connection is not established for the Veteran's immediate cause of death and his service-connected disabilities did not contribute substantially or materially to his death.  


CONCLUSIONS OF LAW

1.  Glioblastoma multiforme was not incurred or aggravated during service, nor may it be presumed to have been incurred therein for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 1112, 1131, 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.1010 (2014).  

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  This letter was adequate and it is not necessary to provide further notice to the individual requesting substitution.  See Veterans Benefits Administration Fast Letter 10-30 (Revised) (April 3, 2013).  

VA notified the appellant of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for the cause of the Veteran's death by correspondence dated in November 2011, March 2012, and January 2013.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was also provided notice as to how VA assigns effective dates.  

VA satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, service personnel records, VA medical center records, private medical records, and Social Security Administration records.  VA also conducted development pursuant to 38 C.F.R. § 3.311 (Claims based on exposure to ionizing radiation), to include obtaining an advisory medical opinion from the Under Secretary for Health.  

The appellant and her attorney argue that pursuant to the duty to assist, VA should obtain an independent radiation dose estimate.  Specifically, they demand a dose estimate based on lay statements that the Veteran suffered a major radiation dose exposure during service and that it was not recorded.  In argument dated in October 2013, the attorney argued that they had demonstrated a material difference between the Veteran's service dosimetry readings and his actual exposure to ionizing radiation.  

The Board acknowledges the request, but while the appellant argues that the Veteran had an unrecorded high dose of radiation exposure during service, she has not submitted a dose estimate in support of her claim.  Her lay statements simply do not constitute a dose estimate from a credible source as contemplated by the regulations and thus, there is no basis for referral to an independent expert.  38 C.F.R. § 3.311(a)(3).  Simply put, without a dose estimate from a credible source there is no credible evidence reflecting a "material difference" warranting efforts to secure an independent dose estimate.  Id.

In sum, there is no evidence of any VA error in notifying or assisting the claimant that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c)(2014).  

Analysis

Service connection for glioblastoma multiforme

As noted, the appellant is the substitute-claimant.  Thus, the record is not closed on the date of death and additional evidence is for consideration.  

Private medical records show that the Veteran was diagnosed with glioblastoma multiforme (a brain tumor) in June 2009.  The Veteran argued that his tumor was related to in-service radiation exposure.  In a December 2009 statement, the Veteran reported that he was a radioman aboard a nuclear submarine, the USS GEORGE BANCROFT (SSBN 643) while major renovation, described as removal of asbestos lagging from the main reactor vessel, was being done.  He stated that this was the only time in his life that he was exposed to major levels of radiation.  

The Veteran's DD Form 1141 shows that during the period from January 1989 to October 1991, his total accumulated radiation dose was 0.033 rem.  Service personnel records show that on October 6, 1991, the Veteran was disqualified for assignment to nuclear weapons positions.  

Certain diseases, including cancer of the brain, are service-connected on a presumptive basis if they become manifest in a radiation-exposed veteran.  See 38 C.F.R. § 3.309(d).  The term "radiation-exposed veteran" includes a veteran who participated in a radiation-risk activity while serving on active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation risk activity" means participation in atmospheric nuclear weapons testing; post-war occupation of Hiroshima or Nagasaki (8/6/45 - 7/1/46); internment as a prisoner of war in Japan; assignment to a gaseous diffusion plant at Paducah, Kentucky, Portsmouth, Ohio, or area K25 at Oakridge, Tennessee provided certain requirements are met; participation in underground nuclear weapons testing at Amchitka Island, Alaska; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  38 C.F.R. § 3.309(d)(3)(ii)(A)-(E). 

The evidence of record clearly shows a diagnosis of glioblastoma multiforme (brain cancer).  Review of service records, however, does not show that the Veteran participated in a radiation risk activity as defined by regulation.  Consequently, service connection on a presumptive basis for diseases specific to radiation-exposed veterans is not warranted.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic diseases, including malignant tumors of the brain, if manifest to a compensable degree within one year following separation from active duty.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

In February 2013, the appellant's attorney stated that glioblastoma multiforme did not arise during service or within any presumptive period; rather, it is argued that the disease was due to a significant high dose radiation exposure that occurred during service.  As to this argument, the Board notes that the specific requirements for adjudicating claims for service connection based on exposure to ionizing radiation are found in 38 C.F.R. § 3.311. 

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period, and it is contended the disease is a result of ionizing radiation exposure during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).

In a claim based on occupational exposure to ionizing radiation, a request will be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records, which may contain information pertaining to a Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing radiation, subsequently developed a radiogenic disease, and such disease first became manifest during the applicable period, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section.  38 C.F.R. § 3.311(b)(1).

The term "radiogenic disease" specifically includes tumors of the brain and central nervous system.  38 C.F.R. § 3.311(b)(2)(xx).  The disease was diagnosed in 2009 and therefore, was manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv).  

On May 7, 2010, the Director, Compensation & Pension Service, requested that the Under Secretary for Health complete a radiation review under 38 C.F.R. § 3.311.  On May 24, 2010, the Acting Deputy Chief Public Health and Environmental Hazards Officer (ADCPHEHO) responded to the request and opined that it was unlikely that the glioblastoma multiforme could be attributed to in-service radiation exposure.  This opinion was based on a finding that the Veteran's accumulated total lifetime dose was shown as 0.033 rem and with consideration of scientific literature as follows:

The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or nonexistent."  

On May 26, 2010, the Director, Compensation & Pension Service, responded to the RO.  The ADCPHEHO memorandum was discussed and it was noted that based on the DD Form 1141, it was estimated that the Veteran was occupationally exposed to a dose of ionizing radiation during service of 0.033 rem.  The Director further stated:

As a result of the medical opinion, and following review of the evidence in its entirety, it is our opinion that there is no reasonable possibility that the veteran's brain cancer diagnosed glioblastoma multiforme can be attributed to his occupational exposure to ionizing radiation in service.  

On review, the Board finds the advisory medical opinion highly probative.  The claims folder was available for review and it was based on review of the entire record and with consideration of the DD Form 1141, age at exposure, and the time lapse between exposure and onset of disease.  Further, the opinion was supported by reference to scientific literature.  The opinion from the Director, Compensation & Pension Service, which is based on review of the advisory medical opinion and consideration of all evidence, is similarly probative.

The appellant and her attorney disagree with the accuracy of the DD Form 1141 and argue that the Veteran was exposed to significantly more radiation than documented in official military records.  Specifically, they assert that he was exposed to a massive dose of radiation when he stood fire watch over contractors removing asbestos from the reactor compartment following Hurricane Hugo.  They further assert that he was ordered to remove his TLD (thermoluminescent dosimeter) and that is why this exposure is not shown in the DD Form 1141.  In support of this theory, they have submitted extensive argument and evidence to include lay statements, military records, Command Histories, etc.  

Evidence of record shows that Hurricane Hugo was in September 1989.  Review of the Command History for the calendar year 1989 shows that the ship was tied up pier-side at the Naval Weapons Station in Charleston and sustained no damage from Hurricane Hugo.  The Veteran's DD Form 1141 shows that for the period from July to November 1989, he had a total exposure of 0.023.  This was the highest dose recorded during his time aboard.  The Board notes that the Veteran lost or failed to turn in his TLD during the period from March 1991 to June 1991 and that his dose estimate for that period had to be based on a coworker's exposure.  There is, however, no objective indication that he was not wearing his TLD as required or that it was otherwise lost during the period following Hurricane Hugo.  Thus, the Board presumes that his radiation exposures were properly documented.  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (there is a presumption of regularity that attends the administrative functions of the government).

The attorney also argued that there are some months missing from the DD Form 1141.  On review, the form documents radiation exposure for the "Blue" crew.  The missing months pertain to those periods where the "Gold" crew was in command.  Thus, given that the Veteran was a member of BANCROFT'S "Blue" crew readings were documented for those periods where the Veteran was actually on the submarine.  In this regard, the Board takes administrative notice of the fact that ballistic submarines such as the BANCROFT, a Benjamin Franklin class fleet ballistic missile submarine, employed two crews, one Blue and one Gold.  This was designed to facilitate continuous operation at sea in order to have continuous "forward-presence" in Navy parlance.

The Board acknowledges the lay contentions of record and notes that lay persons are competent to report what the Veteran told them regarding his radiation exposures.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay persons are competent to report on that of which they have personal knowledge).  Notwithstanding, lay persons are not competent to provide a radiation dose estimate or to provide an etiology opinion on a complex medical question.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

As concerns etiology, the appellant submitted an internet article indicating "[t]here also appears to be a small link between ionizing radiation and glioblastoma."  The Board acknowledges that medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999).  The submitted article is not specific to the Veteran's case and thus, is assigned little probative value.  

The appellant also testified that the Veteran's private physician, Dr. H., told him that his cancer was caused by high dose radiation exposure.  This is specific to the Veteran's case, but the reported opinion was not reduced to writing and it is unclear whether the physician had access to the Veteran's official radiation exposure record or other relevant evidence.  Accordingly, it is not sufficient to establish nexus, particularly in light of the advisory medical opinion of record.   

The claims folder contains official military records documenting the Veteran's in-service radiation exposure and an advisory medical opinion indicating that his inservice exposure was not sufficient to cause his brain cancer.  The record does not contain competent evidence to the contrary.  In this regard, the unsubstantiated and highly speculative lay assertions of record are simply not sufficient to outweigh the probative evidence set forth herein.  

Again, the Board has considered the attorney's request for an independent dose estimate.  At this juncture, such a request is not appropriate.  If the appellant wishes to obtain a dose estimate from a credible source based on her theory of the case, and if such estimate is materially different from that shown in the official military records, then VA may request an independent estimate.  See 38 C.F.R. § 3.311(a)(3).

In summary, glioblastoma was not shown during service or within the one year period following discharge from service, and the preponderance of the evidence is against finding that this disorder is related to active military service or events therein, to include radiation exposure.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

The claim is denied.

Service connection for the cause of the Veteran's death

Dependency and indemnity compensation is payable to a surviving spouse of a qualifying veteran who died from a service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

The Certificate of Death lists the immediate cause of the Veteran's death as glioblastoma.  There were no other significant conditions listed as contributing to death but not resulting in the underlying cause.  An autopsy was not performed.

At the time of his death, the Veteran was service-connected for lumbar spine degenerative joint disease (60 percent); left lower extremity radiculopathy (40 percent); right lower extremity radiculopathy (40 percent); left shoulder subacromial bursitis (20 percent); and patellofemoral syndrome of the right and left knees (10 percent each).  The combined rating was 90 percent.

As discussed above, service connection for glioblastoma multiforme is denied herein.  Thus, the Veteran is not service-connected for the immediate cause of his death.  While he was service-connected for various orthopedic disabilities, there is no evidence that these disorders contributed substantially or materially to the cause of his death.  They were not listed as contributing conditions on the death certificate and the appellant does not argue as such.  

The Board further notes that generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for glioblastoma multiforme, for accrued benefits purposes, is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


